Atkinson, J.
This ease has been before the Supreme Court on three former occasions. Martin v. Monroe, 107 Ga. 330 (33 S. E. 62); Martin v. Monroe, 130 Ga. 79 (60 S. E. 253); Monroe v. Martin, 137 Ga. 262 (73 S. E. 341). The action was by an executor, based on a promissory note executed during the life of the testator and payable to him. The defendant pleaded a written discharge by the payee. On the last trial the execution and genuineness of that writing were in issue. Held:
1. It was not error to charge the jury in effect that if the writing was genuine it would be presumed to have been executed on the date which it bears.
2., Sufficient preliminary evidence was introduced to authorize the witnesses examined on the subject to state their opinions on the genuineness of the paper.
3. Where on a former trial interrogatories were read, they will not, on objections for the first time raised at a subsequent trial, be excluded on the . ground that they were improperly executed and returned. Thomas v. Kimsey, 8 Ga. 421; 4th Enc. Ev. 558 (4).
4. Testimony of the defendant to the effect that three designated papers, including the release, were written at his house on the same day and were carried from there to the residence of the testator, and that the body of the latter was written by the defendant, was probably inadmissible over the objection that the defendant was incompetent to testify to a transaction between himself and the testator. Wall v. Wall, 139 Ga. 270 (77 S. E. 19, 45 L. R. A. (N. S.) 583). But when considered in connection with the other testimony of the witness as to the genuineness of the paper, which was admitted without objection, and all the other evidence on the subject, a new trial will not be ordered because of any error in admitting the evidence.
5. The evidence was sufficient to support the verdict, and none of the grounds of the motion for new trial show error requiring a new trial.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent, and Evans P. J., dissenting.